Case: 4:19-cv-01787-SPM Doc. #: 19 Filed: 09/17/20 Page: 1 of 17 PageID #: 423




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

DERRIE S. WILLIAMS, SR.,                           )
                                                   )
Plaintiff,                                         )
                                                   )
v.                                                 )
                                                   )     Case No. 4:19-cv-1787-SPM
                                                   )
                                                   )
                                                   )
ANDREW M. SAUL,                                    )
Commissioner of Social Security,                   )
                                                   )
Defendant.                                         )



                                     MEMORANDUM OPINION

          This is an action under 42 U.S.C. §§ 405(g) and 1383(c)(3) for judicial review of the final

decision of Defendant Andrew M. Saul, Commissioner of Social Security (the “Commissioner”)

denying the application of Plaintiff Derrie S. Williams, Sr. (“Plaintiff”) for a Period of Disability

and Disability Insurance Benefits (“DIB”) under Title II of the Social Security Act, 42 U.S.C.

§§ 401 et seq., and for Supplemental Security Income (“SSI”) under Title XVI of the Social

Security Act, 42 U.S.C. §§ 1381, et seq. (the “Act”). The parties consented to the jurisdiction of

the undersigned magistrate judge pursuant to 28 U.S.C. § 636(c). (Doc. 8). Because I find the

decision denying benefits was supported by substantial evidence, I will affirm the Commissioner’s

denial of Plaintiff’s application.

     I.      STANDARD FOR JUDICIAL REVIEW

          The decision of the Commissioner must be affirmed if it “complies with the relevant legal

requirements and is supported by substantial evidence in the record as a whole.” Pate-Fires v.



                                                   1
Case: 4:19-cv-01787-SPM Doc. #: 19 Filed: 09/17/20 Page: 2 of 17 PageID #: 424




Astrue, 564 F.3d 935, 942 (8th Cir. 2009) (quoting Ford v. Astrue, 58 F.3d 979, 981 (8th Cir.

2008)); see also 42 U.S.C. § 405(g). “Under the substantial-evidence standard, a court looks to an

existing administrative record and asks whether it contains ‘sufficien[t] evidence’ to support the

agency’s factual determinations.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Substantial evidence is less than a

preponderance, but is enough that a reasonable mind would find it adequate to support the

Commissioner’s conclusion.” Pate-Fires, 564 F.3d at 942 (quotation marks omitted). See also

Biestek, 139 S. Ct. at 1154 (“Substantial evidence . . . means—and means only—‘such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’”) (quoting

Consolidated Edison, 305 U.S. at 229).

         In determining whether substantial evidence supports the Commissioner’s decision, the

court considers both evidence that supports that decision and evidence that detracts from that

decision. Renstrom v. Astrue, 680 F.3d 1057, 1063 (8th Cir. 2012). However, the court “‘do[es]

not reweigh the evidence presented to the ALJ, and [it] defer[s] to the ALJ’s determinations

regarding the credibility of testimony, as long as those determinations are supported by good

reasons and substantial evidence.’” Id. at 1064 (quoting Gonzales v. Barnhart, 465 F.3d 890, 894

(8th Cir. 2006)). “If, after reviewing the record, the court finds it is possible to draw two

inconsistent positions from the evidence and one of those positions represents the ALJ’s findings,

the court must affirm the ALJ’s decision.” Partee v. Astrue, 638 F.3d 860, 863 (8th Cir. 2011)

(quoting Goff v. Barnhart, 421 F.3d 785, 789 (8th Cir. 2005)).

   II.      STANDARD FOR DETERMINING DISABILITY UNDER THE ACT

         To be eligible for benefits under the Social Security Act, a claimant must prove he or she

is disabled. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001); Baker v. Sec’y of Health



                                                 2
Case: 4:19-cv-01787-SPM Doc. #: 19 Filed: 09/17/20 Page: 3 of 17 PageID #: 425




& Human Servs., 955 F.2d 552, 555 (8th Cir. 1992). The Social Security Act defines as disabled

a person who is unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

423(d)(1)(A); 1382c(a)(3)(A). Accord Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010). The

impairment must be “of such severity that he [or she] is not only unable to do his [or her] previous

work but cannot, considering his [or her] age, education, and work experience, engage in any other

kind of substantial gainful work which exists in the national economy, regardless of whether such

work exists in the immediate area in which he [or she] lives, or whether a specific job vacancy

exists for him [or her], or whether he [or she] would be hired if he [or she] applied for work.” 42

U.S.C. §§ 423(d)(2)(A); 1382c(a)(3)(B).

       To determine whether a claimant is disabled, the Commissioner engages in a five-step

evaluation process. 20 C.F.R. §§ 404.1520(a), 416.920(a); see also McCoy v. Astrue, 648 F.3d

605, 611 (8th Cir. 2011) (discussing the five-step process). At Step One, the Commissioner

determines whether the claimant is currently engaging in “substantial gainful activity”; if so, then

the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4); McCoy, 648 F.3d at

611. At Step Two, the Commissioner determines whether the claimant has “a severe medically

determinable physical or mental impairment that meets the duration requirement in § 404.1509, or

a combination of impairments that is severe and meets the duration requirement”; if the claimant

does not have a severe impairment, the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(ii),

416.920(a)(ii); McCoy, 648 F.3d at 611. To be severe, an impairment must “significantly limit[]

[the claimant’s] physical or mental ability to do basic work activities.” 20 C.F.R. §§ 404.1520(c),

416.920(c). At Step Three, the Commissioner evaluates whether the claimant’s impairment meets



                                                 3
Case: 4:19-cv-01787-SPM Doc. #: 19 Filed: 09/17/20 Page: 4 of 17 PageID #: 426




or equals one of the impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (the

“listings”). 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii); McCoy, 648 F.3d at 611. If the

claimant has such an impairment, the Commissioner will find the claimant disabled; if not, the

Commissioner proceeds with the rest of the five-step process. 20 C.F.R. §§ 404.1520(d),

416.920(d); McCoy, 648 F.3d at 611.

       Prior to Step Four, the ALJ assesses the claimant’s residual functional capacity (“RFC”),

20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4), which “the most [a claimant] can do despite [his or

her] limitations,” 20 C.F.R. §§ 404.1545(a)(1), 406.945(a)(1). See also Moore v. Astrue, 572 F.3d

520, 523 (8th Cir. 2009). At Step Four, the Commissioner determines whether the claimant can

return to his or her past relevant work, by comparing the claimant’s RFC with the physical and

mental demands of the claimant’s past relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv),

404.1520(f), 416.920(a)(4)(iv), 416.920(f); McCoy, 648 F.3d at 611. If the claimant can perform

his or her past relevant work, the claimant is not disabled; if the claimant cannot, the analysis

proceeds to the next step. Id. At Step Five, the Commissioner considers the claimant’s RFC, age,

education, and work experience to determine whether the claimant can make an adjustment to

other work in the national economy; if the claimant cannot make an adjustment to other work, the

claimant will be found disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1520(g), 404.1560(c)(2),

416.920(a)(4)(v), 416.920(g), 416.1560(c)(2); McCoy, 648 F.3d at 611.

       Through Step Four, the burden remains with the claimant to prove that he or she is disabled.

Moore, 572 F.3d at 523. At Step Five, the burden shifts to the Commissioner to establish that,

given the claimant’s RFC, age, education, and work experience, there are a significant number of

other jobs in the national economy that the claimant can perform. Id.; Brock v. Astrue, 674 F.3d

1062, 1064 (8th Cir. 2012); 20 C.F.R. §§ 404.1560(c)(2), 416.960(c)(2).



                                                4
    Case: 4:19-cv-01787-SPM Doc. #: 19 Filed: 09/17/20 Page: 5 of 17 PageID #: 427




      III.      FACTUAL AND PROCEDURAL BACKGROUND 1

             In 2016, Plaintiff filed applications for a Period of Disability, DIB, and SSI. (Tr. 178-79,

180-85). The claims were denied initially, and Plaintiff requested a hearing before an ALJ. (Tr.

104-09, 110). On May 17, 2018, the ALJ held a hearing at which both Plaintiff and a Vocational

Expert (“VE”), Susan Shea, testified. (Tr. 42-81). The VE’s résumé, which was in the record before

the ALJ, shows that at the time of the hearing, she had more than twenty years of relevant

experience doing vocational services and evaluations, and she was a certified rehabilitation

counselor and had been qualified as a vocational expert by the Social Security Administration. (Tr.

66, 262-64).

             The ALJ described to the VE a hypothetical individual of Plaintiff’s age, education, and

experience, with the RFC the ALJ eventually found Plaintiff had (see below). The ALJ and the VE

then had the following exchange:

             ALJ:   Can such an individual perform any of the claimant’s past work?

             VE:    No.

             ALJ:   Is there work in the national economy such an individual could perform, and if so,
                    could you give me some examples?

             VE:    There would be, yes. There would be work such as Light Laundry Worker. It would
                    be at least 150,000 such jobs in the national economy. Example DOT [Dictionary
                    of Occupational Titles] number would be 302.685-010. There would be work such
                    as Cleaner of Housekeeper. [sic]. There would be at least 300,000 such jobs in the
                    national economy. A sample DOT number would be 323.687-014, that is also light
                    work, unskilled work, with an SVP of 2. . . .
                    And there would be work such as Packing Line Worker, at the light level. There
                    would be at least 200,000 such jobs in the national economy. A sample DOT
                    number would be 753.687-038, and that is also unskilled work with an SVP of 2.

(Tr. 68-69).



1
 Because Plaintiff challenges only the ALJ’s findings at Step Five of the five-step process, the
Court focuses primarily on the background facts relevant to the ALJ’s Step Five findings.
                                                      5
Case: 4:19-cv-01787-SPM Doc. #: 19 Filed: 09/17/20 Page: 6 of 17 PageID #: 428




       Plaintiff’s attorney was then given the opportunity to ask questions of the VE. Plaintiff’s

attorney described to the VE a hypothetical individual who was limited as described in the ALJ’s

hypothetical but who had additional limitations: the individual “would be limited in terms of

general educational development as described in the DOT and the SCO to no greater than a one

for reasoning, no greater than a one for mathematical skills, no greater than a one for language”;

that “the individual in terms of the worker functions, the data, people, and things figures—the

middle three figures of the DOT codes, could be at no lower than a 6, 8, and 7”; “the individual

would be unable to follow—to read, understand, and follow, more than single-word instructions,

label, and warnings” and the individual “would be unable to perform mathematical tasks more

complicated than two-digit addition and subtraction, not multiplication or division in any form.”

(Tr. 69-70). After some clarifying questions regarding the specific limitations being described, the

ALJ and the VE had the following exchange:

       ALJ:    Well, why don’t you start with the jobs, if you have jobs, and then we’ll go from
               there.

       VE:     There is one such job is the sedentary Hand Assembler job. However, and I can
               give you one such DOT that would fit that, and that is 734.687-074, and that is an
               SVP 2. And I can testify that that particular DOT fit those requirements, however,
               I think if I, as we had discussed in a prior case, the numbers are not based on the
               state DOT, so I cannot testify that there would be any significant number, or I
               cannot even approximate, how many of that particular DOTs that would be. Let me
               see if I can—

       ALJ:    Okay, let me see if I understand what you just said. The sedentary Hand Assembler
               job with the DOT code you just gave us is classed as SVP 2, but you would testify
               from, what? Your own knowledge? That that particular job, that particular code,
               meets the requirements that Mister Camp just specified. Is that what you were
               saying?

       VE:     I’m saying that it meets those requirements because it does have the one under
               arithmetic, language—oh, and what’s the other one?

       ALJ:    Reasoning. Reasoning.



                                                 6
Case: 4:19-cv-01787-SPM Doc. #: 19 Filed: 09/17/20 Page: 7 of 17 PageID #: 429




     VE:    Reasoning. There is—it does show in the DOT that those are all at the level of one,
            and so I can say that that particular DOT would fit those requirements, but my
            numbers are not based on a particular DOT. So, I cannot testify to any number of
            those jobs.

     ALJ:   Okay, what are your numbers based on?

     VE:    My numbers are based on the occupational employment survey which includes
            numerous DOT codes which would fit under the category of [INAUDIBLE].

     ALJ:   Okay. Okay.

     VE:    And the same goes for—I have at sedentary Table Worker. The particular DOT of
            739.687-182, the sedentary work, unskilled work, with an SVP of 2. That particular
            DOT code also fits the reasoning, mathematic, and language qualification of a one,
            but again my numbers are based on numerous DOT codes, and so I cannot testify
            to any numbers. And let me check. Okay, I can give you a third DOT. The light
            Cleaner or Housekeeper, DOT code of 323.687-041—

     ALJ:   I’m sorry. Would you repeat that? I’m sorry.

     VE:    Sure. The Cleaner-slash-Housekeeper. That is DOT code 323.687-014, and of
            course that is light work, unskilled work, with an SVP of 2. That specific DOT also
            fits the requirements for the reasoning, mathematics, and language code of a one.
            But again, I cannot testify to any numbers with that specific DOT code.

     ALJ:   Okay. I guess there we are.

     VE:    So that’s about—that’s about the best I can do.

     ALJ:   Do you have any further questions, Mister Camp? I don’t know where that leaves
            us, but.

     Atty: I have no further questions.

     ALJ:   Okay. All right, well, I’m going to –this is going to sound like an—I don’t know.
            Might be a complicated answer, it might be a simple answer, but I have to ask this
            question. Has your testimony today been consistent with the DOT?

     VE:    There have been no inconsistencies; however, I think—I think we had some
            questions about being off-base and—

     ALJ:   Actually, I don’t think we did.

     VE:    Okay, in that case, it would be consistent—totally consistent with the DOT.



                                              7
Case: 4:19-cv-01787-SPM Doc. #: 19 Filed: 09/17/20 Page: 8 of 17 PageID #: 430




       ALJ:    Okay, and since—and since the--- and since your answer on the numbers for those
               last jobs that you gave me was that you couldn’t give me an answer, there’s
               certainly no inconsistency there, I suppose?

       VE:     That’s correct.

(Tr. 72-75).

       On September 19, 2018, the ALJ issued a partially favorable decision. (Tr. 13-37).

Applying the foregoing five-step analysis, the ALJ found that Plaintiff met the insured status

requirements of the Act through March 31, 2013; that Plaintiff had not engaged in substantial

gainful activity since February 28, 2006, the alleged onset date; that Plaintiff had the severe

impairments of degenerative disc disease of the lumbar spine, right shoulder dysfunction, obesity,

and borderline intellectual functioning; and that since the alleged onset date, Plaintiff had not had

an impairment or combination of impairments that meets or medically equals the severity of one

of the listed impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. (Tr. 20-22). The ALJ found

that Plaintiff had the following RFC:

       [S]ince February 28, 2006, [Plaintiff] has had the residual functional capacity to
       perform light work as defined in 20 CFR 404.1567(b) and 416.967(b), with the
       following additional limitations: he can frequently reach in all directions with the
       right upper extremity, although his ability to reach with the left upper extremity is
       not limited, and he should be exposed to vibrations no more than occasionally. He
       is limited to hearing and understanding simple oral instructions and to
       communicating simple information; performing simple, routine, and repetitive
       tasks, but not at a production rate pace (e.g., assembly line work); and making
       simple work-related decisions in an environment with few changes in setting or
       duties. He can have occasional interaction with the public.

(Tr. 26). At Step Four, the ALJ found that since the alleged onset date, Plaintiff had been unable

to perform his past relevant work as a kitchen helper. (Tr. 34).

       At Step Five, the ALJ noted that on August 11, 2018, Plaintiff’s age category changed, and

Plaintiff became an individual of advanced age. (Tr. 34). Relying on the testimony of the VE, the

ALJ found that for the period prior to August 11, 2018, there were jobs that existed in significant


                                                 8
Case: 4:19-cv-01787-SPM Doc. #: 19 Filed: 09/17/20 Page: 9 of 17 PageID #: 431




numbers in the national economy that Plaintiff could perform, including representative

occupations such as laundry worker, cleaner/housekeeper, and packing line worker. (Tr. 35). The

ALJ noted that she found the VE’s testimony consistent with the Dictionary of Occupational Titles

(“DOT”). (Tr. 35). For the period beginning on August 11, 2018, the ALJ found that a finding of

“disabled” was directed by Medical-Vocational Rule 202.01. (Tr. 36). The ALJ thus found Plaintiff

was not disabled prior to August 11, 2018, but that Plaintiff became disabled on that date and

continued to be disabled through the date of the ALJ’s decision. (Tr. 36). The ALJ also noted that

Plaintiff was not under a disability at any time through March 31, 2013, the date last insured. (Tr.

36).

         The Appeals Council declined to review the ALJ’s decision, and the decision of the ALJ

stands as the final decision of the Commissioner. (Tr. 1-4).

   IV.      DISCUSSION

         Plaintiff argues that the ALJ’s decision should be reversed for one reason: that the ALJ

erred in relying on the VE’s testimony at Step Five. At Step Five, it is the Commissioner’s burden

to “identify the types of jobs [a claimant] could perform notwithstanding his disabilities” and to

“ascertain whether those kinds of jobs ‘existed in significant numbers in the national economy.’”

Biestek v. Berryhill, 139 S. Ct. 1148, 1152 (2019) (quoting 20 C.F.R. §§ 404.1560(c)(1),

416.960(c)(1)). See also Pearsall v. Massanari, 274 F.3d 1211, 1219 (8th Cir. 2001). “For

guidance on such questions, ALJs often seek the views of ‘vocational experts.’” Biestek, 139 S.

Ct. at 1152. Vocational experts “are professionals under contract with [the Social Security

Administration] to provide impartial testimony in agency proceedings.” Id. “They must have

expertise and current knowledge of working conditions and physical demands of various jobs;

knowledge of the existence and numbers of those jobs in the national economy; and involvement



                                                 9
Case: 4:19-cv-01787-SPM Doc. #: 19 Filed: 09/17/20 Page: 10 of 17 PageID #: 432




in or knowledge of placing adult workers with disabilities into jobs.’” Id. (internal quotation marks

and alterations omitted). “Many vocational experts simultaneously work in the private sector

locating employment for persons with disabilities.” Id. “When offering testimony, the experts may

invoke not only publicly available sources but also ‘information obtained directly from employers’

and data otherwise developed from their own ‘experience in job placement or career counseling.’”

Id. at 1152-53 (quoting Social Security Ruling (“SSR”) 00-4p, 2000 WL 1898704, at *2). It is well

established that “[t]he Commissioner may rely on a vocational expert’s response to a properly

formulated hypothetical question to show that jobs that a person with the claimant’s RFC can

perform exist in significant numbers.” Guilliams v. Barnhart, 393 F.3d 798, 804 (8th Cir. 2005).

“A vocational expert’s testimony constitutes substantial evidence when it is based on a

hypothetical that accounts for all of the claimant’s proven impairments.” Buckner v. Astrue, 646

F.3d 549, 560-61 (8th Cir. 2011) (internal quotation marks omitted).

       Here, Plaintiff does not dispute that the VE’s testimony was based on a correctly phrased

hypothetical question that accounted for all of Plaintiff’s impairments. Instead, Plaintiff argues

that the ALJ improperly relied on that testimony because the VE retracted that testimony.

       The premise of Plaintiff’s argument—that the VE retracted her testimony about the

numbers of jobs that would be available to someone with Plaintiff’s RFC—is not supported by the

record. When the ALJ posed to the VE a hypothetical question about an individual with Plaintiff’s

RFC, the VE testified that such a person could do work such as light laundry worker (with at least

150,000 jobs in the national economy), cleaner or housekeeper (with at least 300,000 jobs), and

packing line worker (with at least 200,000 jobs). (Tr. 68-69). After identifying the category of light

laundry worker jobs, the VE testified that an “example” DOT code would be number 302.685-010




                                                 10
Case: 4:19-cv-01787-SPM Doc. #: 19 Filed: 09/17/20 Page: 11 of 17 PageID #: 433




(laundry worker, domestic, domestic service). 2 (Tr. 69). After identifying the category of cleaner

or housekeeper jobs, the VE testified that a “sample” DOT code would be number 323.687-014

(cleaner, housekeeping, any industry). 3 (Tr. 69). After identifying the category of packing line

worker jobs, the VE testified that a “sample” DOT number would be 753.687-038 (packing line

worker, rubber goods industry). 4 (Tr. 69).

       When Plaintiff’s attorney described a different hypothetical individual with several

additional restrictions, the VE testified that although she could identify some specific DOT job

codes that would be consistent with the second hypothetical individual, she could not give

testimony regarding the numbers of such jobs that exist in the national economy. First, she

identified the job of Hand Assembler, DOT No. 734.687-074, stating that “that particular DOT fit

those requirements, however, I think if I, as we had discussed in a prior case, the numbers are not

based on the state DOT, so I cannot testify that there would be any significant number, or I cannot

even approximate, how many of that particular DOTs that would be.” (Tr. 72). Shortly after

making that statement, she reiterated it: “I can say that that particular DOT would fit those

requirements, but my numbers are not based on a particular DOT. So, I cannot testify to any

number of those jobs.” (Tr. 73). The ALJ asked what her numbers were based on, and she stated,

“My numbers are based on the occupational employment survey which includes numerous DOT

codes which would fit under the category of [INAUDIBLE].” (Tr. 73). The VE then testified about

another DOT code that would fit with the second hypothetical (Table Worker, 739.687-182) but

stated, “again my numbers are based on numerous DOT codes, and so I cannot testify to any

numbers.” (Tr. 73). She then testified that a third DOT code (Light Cleaner or Housekeeper, DOT



2
  See Dictionary of Occupational Titles No. 302.685-010 (4th ed. 1991), 1991 WL 672657.
3
  See Dictionary of Occupational Titles No. 323.687-014 (4th ed. 1991), 1991 WL 672783.
4
  See Dictionary of Occupational Titles No. 753.687-038 (4th ed. 1991), 1991 WL 680354.
                                                11
Case: 4:19-cv-01787-SPM Doc. #: 19 Filed: 09/17/20 Page: 12 of 17 PageID #: 434




code 323.687-014) would fit the hypothetical, but stated, “again, I cannot testify to any numbers

with that specific DOT code.” (Tr. 73-74).

       Plaintiff interprets the above testimony to mean that the VE admitted, on cross-

examination, that she could not testify to the number of jobs available any particular DOT code,

and therefore that she was retracting (or at least demonstrating to be baseless) her testimony about

the numbers of jobs available under the first hypothetical. The Court disagrees. In addressing the

first hypothetical, the VE never testified that there were particular numbers of jobs available for

particular DOT codes. Instead, she testified that there were particular numbers of jobs available

within particular categories described in the Occupational Employment Survey (“OES”), with each

OES category containing multiple DOT codes. Thus, her later testimony that she did not have job

numbers for any particular DOT code was not inconsistent with her earlier testimony regarding

the first hypothetical, and it certainly does not indicate that she retracted her earlier testimony.

Instead, her testimony addressed to the second hypothetical simply indicated that, for a

hypothetical individual with several additional restrictions beyond those in the RFC, the VE was

able to identify DOT codes but was unable to testify about job numbers. 5

       Plaintiff also suggests VE’s testimony must have been unreliable because Plaintiff’s own

reading of the OES shows that the job categories identified by the VE include jobs with

requirements that a person with Plaintiff’s RFC could not perform. For example, Plaintiff points

out that the OES group that includes laundry workers and cleaner/housekeepers (OES group 37-

2012) includes the detailed work of a butler (DOT No. 309.674-010, reasoning level of 3) and the


5
  It is not apparent from the record why the VE was not able to use an analysis of the OES data to
provide job incidence estimates for the second hypothetical individual when she was able to do so
for the first hypothetical individual. It may be that with the additional restrictions in the second
hypothetical, the information in the OES did not provide sufficient information for her to estimate
job numbers. The Court notes that Plaintiff’s attorney did not cross-examine the VE on this point.

                                                12
Case: 4:19-cv-01787-SPM Doc. #: 19 Filed: 09/17/20 Page: 13 of 17 PageID #: 435




heavy exertion level work of a hotel housecleaner (DOT No. 323.687-018), both of which would

be beyond Plaintiff’s capabilities. See https://www.onetonline.org/crosswalk/ (last visited

September 17, 2020). But the VE did not testify that Plaintiff could perform all of the jobs within

the OES group of 37-2012. To the contrary, as Defendant points out, the publicly available data

on the website cited by Plaintiff shows that there are 1,494,400 jobs in the OES group of 37-2012,

https://www.onetonline.org/link/summary/37-2012.00 (last visited September 17, 2020), yet the

VE only testified that there were 450,000 jobs in that category a person with Plaintiff’s RFC could

perform. Similarly, although the OES group for packing line worker (group 53-7064) includes

673,400 jobs, https://www.onetonline.org/link/summary/53-7064.00, the VE only testified that

there were 200,000 jobs in that category that a person with Plaintiff’s RFC could perform. The

reasonable reading of the ALJ’s testimony is that limited the number of jobs she testified to the

subset of jobs in each category a person with Plaintiff’s RFC could perform.

       As Defendant points out, courts have found testimony very similar to the VE’s sufficient

to satisfy the ALJ’s burden at Step Five. In Clerk v. Berryhill, the VE was asked to “provide the

DOT Title, Code and SVP time as well as the number of jobs that exist in the national economy

for each unskilled occupation that [an] individual [with the plaintiff’s RFC] could perform,” and

the VE provided interrogatory responses stating:

       Production Workers              108,000 jobs
         e.g., Bench Assemblers        706.684-042 L/2
       Maids & House Cleaners          306,000 jobs
         e.g., , Laundry Worker        302.684-010 L/2

No. 4:16-cv-1552-CAS, 2018 WL 4593564, at *4 (E.D. Mo. Sept. 25, 2018). The plaintiff in Clerk

argued that the ALJ’s decision relying on this evidence was not supported by substantial evidence,

because each of the broad categories identified by the VE included numerous DOT codes, some

of which required skills and abilities the plaintiff did not have. Id. at 5. The plaintiff argued that


                                                 13
Case: 4:19-cv-01787-SPM Doc. #: 19 Filed: 09/17/20 Page: 14 of 17 PageID #: 436




the numbers offered by the VE represented the total number of jobs within the broad categories

and included jobs exceeding Plaintiff’s limitations. Id. at *6. The plaintiff also argued that there is

no reliable data from the Department of Labor for the number of jobs within an individual DOT

code. Id. at *5. The court rejected the plaintiff’s arguments and found that the VE’s testimony

constituted substantial evidence. Id. at *6-*7. First, the court noted that the ALJ had been asked to

provide “the number of jobs that exist in the national economy for each unskilled occupation that

the individual could perform,” not to provide job numbers for broad categories, and that it was

proper for the ALJ to “assume that the expert framed his answers based on the factors the ALJ told

him to take into account.” Id. at *6 (quoting Whitehouse v. Sullivan, 949 F.2d 1005, 1006 (8th Cir.

1991)). Second, the court noted that “the figures the VE did give do not match the number of jobs

in the national economy for the broader categories. For example, he wrote ‘108,000 jobs’ next to

Production Workers, but there are more than twice that number for the national economy.” Id. The

court concluded:

        It is apparent from the record it was the VE’s opinion that in the national economy
        there are 108,000 light positions with a SVP level of 2 that plaintiff could perform
        under the Production Workers category, and an example of one of these positions
        is bench assembler, DOT 706.684-042. Likewise, there are 306,000 jobs that
        plaintiff could perform in the national economy that are light positions with a SVP
        level of 2 in the Maids and House Cleaners category, and an example of one of
        these positions is laundry worker, DOT 301.684-010. While plaintiff argues there
        are a wide variety of DOT codes within the broader categories of Production
        Workers and Maids and House Cleaners that plaintiff could not perform because
        they are highly skilled or more physically demanding, the VE did not include these
        jobs in his figures, as he noted that the jobs he was including were “L/2,” in other
        words, light positions with SVP levels of 2. (Tr. 253).

Id. at *6.

        Other courts have reached similar conclusions See Boyd v. Colvin, 831 F.3d 1015, 1021-

22 (8th Cir. 2016) (holding the VE’s responses constituted substantial evidence at Step Five where

the VE gave job numbers based on broad categories and cited more specific jobs as examples;


                                                  14
Case: 4:19-cv-01787-SPM Doc. #: 19 Filed: 09/17/20 Page: 15 of 17 PageID #: 437




noting that the expert had made it clear that all of the jobs he identified in the broad categories

were consistent with the hypothetical and that the VE had acknowledged that the specific jobs

cited were merely examples); Howes v. Colvin, No. C14-4067-MWB, 2015 WL 5011973, at *10

(N.D. Iowa Aug. 24, 2015), report and recommendation adopted, 2015 WL 5472942 (N.D. Iowa

Sept. 16, 2015) (finding similar VE testimony sufficient at Step Five; stating, “The Commissioner

contends that the VE simply provided examples of jobs within general types of work that the

hypothetical individual could perform. I agree. Indeed, I do not know how the VE’s testimony

could be clearer on this point.”).

       Plaintiff has cited no cases holding that similar evidence is not sufficient to support an

ALJ’s Step Five finding. However, Plaintiff suggests that Clerk, Boyd, and the other cases cited

by Defendant are distinguishable from the instant case because those cases predate the Supreme

Court’s opinion in Biestek. Plaintiff suggests that in Biestek, the Supreme Court imposed a “higher

bar” for vocational expert testimony that was not cleared in this case. The Court disagrees.

       In Biestek, the Supreme Court held that a VE’s refusal to provide the data underlying her

opinion upon the claimant’s request does not categorically preclude the VE’s testimony from

constituting “substantial evidence.” Biestek, 139 S. Ct. at 1152. The Court noted that in

determining whether an agency determination is supported by substantial evidence, a court “looks

to an existing administrative record” and determines whether it contains “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Id. at 1154 (internal

quotation marks omitted). The Court rejected the plaintiff’s argument that the refusal to provide

data always interferes with effective cross-examination or that the absence of such testing always

requires treating an opinion as unreliable, stating, “even without specific data, an applicant may

probe the strength of testimony by asking an expert about (for example) her sources and methods—



                                                15
Case: 4:19-cv-01787-SPM Doc. #: 19 Filed: 09/17/20 Page: 16 of 17 PageID #: 438




where she got the information at issue and how she analyzed it and derived her conclusions.” Id.

at 1156. The Court found that the issue of whether a VE’s testimony constitutes substantial

evidence must be determined on a “case-by-case” basis, taking into account “all features of the

vocational expert’s testimony, as well as the administrative record,” while “defer[ring] to the

presiding ALJ, who has seen the hearing up close.” Id. at 1157.

       The Court’s discussion in Biestek suggests several factors that might be relevant to the

question of whether a “a reasonable mind” could accept the expert’s testimony, including the VE’s

credentials, the number of years of experience the VE has, the VE’s history of giving sound

testimony about job availability in similar cases, the VE’s testimony about how he or she arrived

at her conclusions, whether the VE “answers cogently and thoroughly all questions put to her by

the ALJ and the applicant’s lawyer,” whether anything in the record conflicts with anything the

VE says, whether the claimant’s attorney requested the supporting data on which the VE relied,

whether the VE produced the supporting data on which she or he relied, and whether the VE had

a good reason for not disclosing the data on which she or he relied. Id. at 1155-57.

       After consideration of the evidence in the record in light of the factors discussed in Biestek,

the Court finds that the VE’s testimony about the number of jobs a person with Plaintiff’s RFC

could perform constituted substantial evidence on which the ALJ reasonably relied. The VE’s

resume indicates that she had more than twenty years of relevant experience, was a certified

rehabilitation counselor, and had been qualified as a vocational expert by the Social Security

Administration. (Tr. 66, 262-64). Plaintiff’s counsel did not challenge her qualifications. The VE

cogently and thoroughly answered all of the questions put to her by the ALJ and by Plaintiff’s

lawyer. As discussed above, the VE never retracted any of her testimony or gave any answers on

cross-examination that were inconsistent with her initial testimony. The VE testified about the



                                                 16
Case: 4:19-cv-01787-SPM Doc. #: 19 Filed: 09/17/20 Page: 17 of 17 PageID #: 439




sources on which she relied, and although Plaintiff’s counsel had the opportunity to cross-examine

her about her sources or methodology and to ask for more specific information about how she

reached her conclusions about the numbers of jobs available to someone with Plaintiff’s RFC,

Plaintiff’s counsel did not do so. Nothing in the record before the ALJ conflicted with anything in

the VE’s testimony regarding the jobs available to someone with Plaintiff’s RFC. On these facts,

the Court concludes that there was sufficient evidence from which a “reasonable mind” could

conclude that the VE’s testimony was reliable and that the Commissioner had met his burden of

showing that there are jobs that exist in significant numbers in the national economy that Plaintiff

could perform.

       V.        CONCLUSION

       For all of the foregoing reasons, the Court finds the ALJ’s decision is supported by

substantial evidence. Accordingly,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the decision of the

Commissioner of Social Security is AFFIRMED.




                                                 SHIRLEY PADMORE MENSAH
                                                 UNITED STATES MAGISTRATE JUDGE

Dated this 17th day of September, 2020.




                                                17
